Citation Nr: 0730599	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-09 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, including as secondary to exposure to asbestos.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of the removal of the left saphenous vein. 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sterility (claimed as hypogonadism).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from September 1950 to 
February 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The veteran provided testimony at a hearing at the RO before 
the undersigned Veterans Law Judge in August 2007.  

A motion to advance this case on the Board's docket was 
received and granted by the Board in August 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT
        
1.  The veteran's chronic obstructive pulmonary disorder 
(COPD) is unrelated to a disease or injury in service, 
including exposure to asbestos. 

2.  The RO denied entitlement to service connection for 
residuals of removal of the left saphenous vein in a 
September 1954 rating decision; the veteran did not appeal 
this rating decision.  

3.  Evidence submitted since the September 1954 rating 
decision, when viewed in the context of all of the evidence 
of record, is duplicative or cumulative of evidence 
previously considered and which by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

4.  A September 1988 Board decision denied the claim for 
service connection for sterility.

5.  Evidence submitted since the September 1988 Board 
decision, when viewed in the context of all of the evidence 
of record, is duplicative or cumulative of evidence 
previously considered and which by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  Service connection for a respiratory disorder is not 
warranted.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Since the final rating decision in September 1954, new 
and material evidence has not been received, and the claim of 
entitlement to service connection for residuals of removal of 
left saphenous vein may not be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001).

3.  Since the Board's decision in September 1988, new and 
material evidence has not been received, and the claim of 
entitlement to service connection for sterility (claimed as 
hypogonadism) may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (as in effect prior to August 29, 
2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by letters dated in February and May 2002 and 
November 2005.  Additional notice of the five elements of a 
service-connection claim, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and 
notice of the specific evidence needed to reopen claims, as 
is now required by Kent v. Nicholson, 20 Vet. App. 1 (2006), 
was provided by March 2003, April 2004, January 2007 and 
March 2006 letters to the veteran.  Accordingly, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, notice 
was provided prior to the appealed decision in keeping with 
Pelegrini.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
veteran was afforded a VA examination in conjunction with his 
COPD claim.  Solicitation of a medical opinion is not 
necessary with respect the left saphenous vein and sterility 
(hypogonadism) claims because (as discussed in detail below) 
there is no indication that the claimed disorders are of 
service origin.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).
 
Based on the foregoing, VA satisfied its duties to the 
veteran.

Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2007).

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of Veterans Affairs (Secretary) promulgated any 
specific regulations.  In 1988, however, VA issued a circular 
on asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter 
"M21-1").  Also, an opinion by VA's Office of General Counsel 
discussed the development of asbestos claims. VAOPGCPREC 4- 
00.

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases 
which may occur 10 to 45 years after exposure.  The VA 
Adjudication and Procedure Manual provides a non-exclusive 
list of asbestos related diseases/abnormalities.  
Specifically, with regard to respiratory disorders, it lists: 
asbestosis, interstitial pulmonary fibrosis, effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, bronchial cancer, cancer of the 
larynx, and cancer of the pharynx.  M21-1MR, Part IV, Subpart 
ii, Chapter 2(C)(9) (December 13, 2005) (formerly M21-1, Part 
VI, para. 7.21(a)(1) & (2)).

The Court has held that the MANUAL M21-1 provisions do not 
create a presumption of exposure to asbestos solely from 
shipboard service.  Dyment v. West, 13 Vet. App. 141, 145 
(1999).  "Rather, [the M21-1 provisions] are guidelines which 
serve to inform and educate adjudicators as to the high 
exposure of asbestos and the prevalence of disease found in 
insulation and shipyard workers."  Id.

The veteran's hearing testimony and written statements allege 
that he was exposed to asbestos while serving in the Navy as 
a fireman and that he currently suffers from breathing 
problems.  In particular, he states that he worked in the 
boiler rooms of three different ships, all of which were full 
of asbestos.  He also reported that post-service, he worked 
as a policeman for many years and that his locker was in the 
station basement where asbestos would fall from the ceiling.  
He also smoked for many years but had quit about 20 years 
ago.  

The veteran's personnel records confirm that the veteran 
served as a fireman aboard several ships.  

The veteran's service medical records are negative for any 
complaints or treatment related to respiratory problems.  

Post-service, VA medical treatment records show that the 
veteran has received treatment for COPD.  

The veteran underwent a VA respiratory examination in April 
2002 and was diagnosed as having COPD.  The examiner noted 
the veteran's history of exposure to asbestos in the Navy and 
in other place of his duty as a police officer.

The veteran underwent another VA respiratory examination in 
March 2006 and was diagnosed as having COPD with history of 
previous nicotine dependence and previous asbestos exposure.  
The examiner concluded that it was not at least as likely as 
not that the veteran's present breathing condition was 
related to his previous asbestos exposure while serving on a 
naval vessel.  It was noted that the veteran had a 
significant history of nicotine dependence.  It was also 
noted that a recent chest x-ray and CT scan of the chest did 
not demonstrate changes consistent with asbestosis and that 
there was no diagnosis of asbestosis in the veteran's medical 
history.  

In this case, the record documents current respiratory 
disease diagnosed as COPD.  Regarding the requirement for an 
in-service injury, the veteran's service medical records are 
negative for a respiratory disease, but the veteran's duties 
aboard ships were consistent with exposure to asbestos.  This 
exposure satisfies the requirement for an in-service event.

There is, however, no competent evidence linking the current 
COPD to any event in service, including to asbestos exposure.  
Rather, as noted above, the competent medical opinion 
evidence is against the claim of service incurrence, and 
instead points to the veteran's long-term nicotine 
dependence.  The veteran has not claimed that cigarette 
smoking is related to service, but in any event, service 
connection is not permitted for disease or disability that 
results from the use of tobacco products. 38 U.S.C.A. § 1103 
(West 2002).

The Board acknowledges the veteran's statements and hearing 
testimony contending he suffers from a chronic respiratory 
disability as a result of service; however, the veteran is 
not a medical professional competent to render an opinion on 
matters of medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Because there is no competent evidence linking a current 
respiratory disease to service, the preponderance of the 
evidence is against the claim, and it is denied.

New and Material Evidence

The veteran is also seeking service connection for claimed 
disabilities of residuals of removal of the left saphenous 
vein and sterility (claimed as hypogonadism).  

In a September 1964 rating decision, the RO denied service 
connection for residuals of removal of the left saphenous 
vein.  The veteran did not file a timely appeal and that 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.200, 20.302(a), 20.1103.

A decision issued by the Board in September 1988 denied 
service connection for sterility.  The Board's decision is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

In a December 2000 claim, the veteran indicated that he was 
again seeking service connection for his claimed 
disabilities.  To reopen a claim, new and material evidence 
must be presented or secured.  38 U.S.C.A. § 5108.  "The 
Board does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  No other standard than 
that articulated in the regulation applies to the 
determination whether evidence is new and material.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The claims to reopen (filed in December 2000) were made 
before the effective date of the most recent amendment of 38 
C.F.R. § 3.156(a), which expressly applies only to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001).  Consequently, the Board is deciding 
these claims under the prior version of the regulations.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Evidence received since the final RO determination is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

Left Saphenous Vein

The veteran was denied service connection for varicose veins 
in September 1954 because the evidence at that time failed to 
show that the veteran had a current disability manifested by 
removal of the left saphenous vein.  The evidence included VA 
service medical records which showed that the veteran 
underwent removal of the left saphenous vein.  

The evidence added to the record since the September 1954 
rating decision consists of VA outpatient treatment records 
dated in April 2002 which show that the veteran was seen for 
follow-up for bilateral lower extremity edema and other 
problems of the feet related to diabetes mellitus; and 
written statements and hearing testimony in which the veteran 
essentially alleges that he has problems with poor 
circulation in his feet.   

The evidence added to the record since the September 1954 
rating decision does not show that the veteran has a current 
disability manifested by removal of the left saphenous vein.  

The veteran contends that the removal of the left saphenous 
vein during active service has caused his current poor 
circulation of his feet.  Although he is competent (and 
presumed credible for purposes of new and material evidence) 
to present information as to his symptoms, as a layperson 
without medical training, he is not competent to make a 
diagnosis of his current disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (a)(1) (2007). 

In summary, the evidence which has been received since the 
September 1954 rating decision does not raise the reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156 (2001).  The claim accordingly is not reopened and 
remains denied.

Sterility

In September 1988, the Board denied service connection for 
sterility.  The veteran had claimed entitlement to service 
connection for sterility (claimed as a testicular disorder) 
on the basis that it was a result of surgery performed in 
service.  The Board determined that the veteran had undergone 
a biopsy in service which was diagnostic in nature (as noted 
in the service medical records).  The biopsy confirmed that 
the veteran had hypogenitalism with atrophy of the 
seminiferous tubules with resulting failure to produce 
spermatozoa.  The Board found that the biopsy in no way 
affected the veteran's ability to produce spermatozoa.  The 
veteran's sterility was determined to be developmental in 
nature and not the result of any occurrence during his period 
of service.   

The evidence added to the record since the September 1988 
Board decision consists of VA outpatient treatment records 
and private treatment records which show that the veteran was 
seen for testosterone injections and erectile dysfunction; a 
February 2002 statement from the veteran's mother that the 
veteran underwent surgery in service and was advised that he 
would be unable to father children; and written statements 
and hearing testimony in which the veteran alleges that he 
underwent surgery in service and as a result, became sterile.   

The evidence added to the record since the September 1988 
Board decision does not show that the veteran's sterility was 
incurred in or aggravated by his active service.    

The veteran contends that he underwent a surgical procedure 
of his testicles which caused him to become sterile.  
Although he is competent (and presumed credible for purposes 
of new and material evidence) to present information as to 
his symptoms, as a layperson without medical training, he is 
not competent to make a diagnosis of his current disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (2007).  Accordingly, the claim 
to reopen the service connection claim for sterility (claimed 
as hypogonadism) is denied.


ORDER

Service connection for a respiratory disorder is denied.

As new and material evidence has not been received, the 
application to reopen the claim of service connection for 
residuals of removal of left saphenous vein is denied.

As new and material evidence has not been received, the 
application to reopen the claim of service connection for 
sterility (claimed as hypogonadism) is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


